Title: From John Adams to John Williams, 5 June 1798
From: Adams, John
To: Williams, John



Gentlemen
Philadelphia June 5 1798

I thank you for this Address presented to me by one of your Representatives in Congress Mr Grove.
The explicit and unanimous declaration of your fullest faith in the Integrity and Wisdom of all the departments of our Government, and your firm resolution to Unite in opposing foreign Influence, are peculiarly proper and agreable at this time.
The Happiness and Freedom, which you candidly acknowledge you enjoy under the present Constitution, are the best of Incentives to induce you, to devote your Services and your Lives  for the support of it.
You who are Satisfied, contented and united cannot read the Opposite Character which has been given you, without contempt and Indignation at the Calumny.
The Government has indeed been patient and pacific, to the Utmost extent, which could consist with the honor and dignity, of an independent People, under the presence of foreign Insults Depredations and Cruelties.
With you, I humbly hope that Almighty God will look down with favour, on the Exertions of Freemen, in defence of their Country.

John Adams